              Case 2:20-cv-01174-RAJ Document 19 Filed 08/04/20 Page 1 of 2



 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT SEATTLE

 6   Jessica Benton, Shelby Bryant, Anne Marie             No. 2:20-CV-01174- RAJ
     Cavanaugh, Alyssa Garrison, and Clare Thomas.
 7                Plaintiff,
            v.                                             DECLARATION OF COUNSEL
 8
     City of Seattle,
 9                  Defendant.

10
            I J. Talitha Hazelton, declare and state as follows:
11
            1. The information contained in this declaration is true and correct to the best of my
12
                knowledge, and I am of majority age and competent to testify about the matters set
13
                forth herein.
14
            2. King County Equity Now and Decriminalize Seattle are hosting a March and Rally
15
                to put pressure on the Seattle City Council on the day it is to vote regarding the
16
                Seattle Department’s funding.
17
            3. The graphic and call to action has been circulated on Twitter, Instagram and
18
                Facebook, as well as other social media platforms.
19
            4. Notably, the graphic itself underscores the Plaintiff’s point: gas masks have become
20
                a necessity at protest such that it makes its way into the quotidian gear of protesters
21
                themselves, and further into popular art calling for action.
22

23
              Case 2:20-cv-01174-RAJ Document 19 Filed 08/04/20 Page 2 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
     5.
17
            6. The scheduled vote is a contentious one. See https://www.seattletimes.com/seattle-
18             news/politics/seattle-city-council-members-propose-police-layoffs-but-say-they-
               cant-defund-by-50-right-away/
19
                           Executed this 4TH day of August 2020 at Seattle, WA.
20
     I declare under penalty of perjury under the laws of the United States and the State of
21
     Washington that the foregoing is true and correct.
22
                                                  _________________
23                                                J. Talitha Hazelton
                                                  Counsel for Plaintiffs
